LEESON, J.
Pursuant to ORAP 6.25(l)(b), we allow the state’s motion for reconsideration of the disposition of this case, in which we remanded for resentencing with instructions to delete defendant’s sentence of life imprisonment. State v. Harris, 126 Or App 516, 869 P2d 868 (1994). We agree that defendant need not be present for resentencing and that the case should be remanded for entry of a corrected judgment deleting defendant’s sentence of life imprisonment. State v. Bivens, 127 Or App 83, 871 P2d 486 (1994). The judgment already contains a life-time period of post-prison supervision. Defendant’s 25-year minimum term is lawful.
Reconsideration allowed; opinion modified; remanded for entry of corrected judgment deleting sentence of life imprisonment.